FILED
                              STATE OF WEST VIRGINIA                             September 22, 2021
                                                                                 EDYTHE NASH GAISER, CLERK
                                                                                 SUPREME COURT OF APPEALS
                           SUPREME COURT OF APPEALS                                  OF WEST VIRGINIA




CARLA HAGA,
Claimant Below, Petitioner

vs.)   No. 20-0404 (BOR Appeal No. 2054870)
                   (Claim No. 2018025743)

WAL-MART ASSOCIATES, INC.,
Employer Below, Respondent


                              MEMORANDUM DECISION
        Petitioner Carla Haga, by Counsel Reginald D. Henry, appeals the decision of the West
Virginia Workers’ Compensation Board of Review (“Board of Review”). Wal-Mart Associates,
Inc., by Counsel Karin L. Weingart, filed a timely response.

       The issues on appeal are medical benefits, temporary total disability benefits, and an
additional compensable condition. The claims administrator denied a request for pain management
and a spinal cord stimulator trial on April 10, 2019. On May 30, 2019, the claims administrator
closed the claim for temporary total disability benefits. The claims administrator denied the
addition of L2-3 disc herniation to the claim on June 6, 2019. The Workers’ Compensation Office
of Judges (“Office of Judges”) affirmed the decisions in its November 21, 2019, Order. The Order
was affirmed by the Board of Review on May 21, 2020.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

       The standard of review applicable to this Court’s consideration of workers’ compensation
appeals has been set out under W. Va. Code § 23-5-15, in relevant part, as follows:

       (b) In reviewing a decision of the board of review, the supreme court of appeals
       shall consider the record provided by the board and give deference to the board’s
       findings, reasoning and conclusions[.]
                                               1
       (c) If the decision of the board represents an affirmation of a prior ruling by both
       the commission and the office of judges that was entered on the same issue in the
       same claim, the decision of the board may be reversed or modified by the Supreme
       Court of Appeals only if the decision is in clear violation of Constitutional or
       statutory provision, is clearly the result of erroneous conclusions of law, or is based
       upon the board’s material misstatement or mischaracterization of particular
       components of the evidentiary record. The court may not conduct a de novo re-
       weighing of the evidentiary record.

See Hammons v. W. Va. Off. of Ins. Comm’r, 235 W. Va. 577, 582-83, 775 S.E.2d 458, 463-64
(2015). As we previously recognized in Justice v. West Virginia Office Insurance Commission,
230 W. Va. 80, 83, 736 S.E.2d 80, 83 (2012), we apply a de novo standard of review to questions
of law arising in the context of decisions issued by the Board. See also Davies v. W. Va. Off. of
Ins. Comm’r, 227 W. Va. 330, 334, 708 S.E.2d 524, 528 (2011).

        Ms. Haga, a deli stockperson, injured her back and shoulder while lifting a heavy case of
chicken on May 24, 2018. The Employees’ and Physicians’ Report of Injury, completed that day,
indicates Ms. Haga injured her back and shoulder while performing heavy lifting at work. The
physician’s section was completed at MedExpress and listed the diagnoses as left shoulder and
back injuries. The treatment note from MedExpress indicates Ms. Haga was seen after she injured
her back and left shoulder while loading cases of chicken that day at work. She was diagnosed
with lumbar sprain, thoracic sprain, and shoulder joint sprain. Ms. Haga could return to work on
May 28, 2018. The claim was held compensable for lumbar sprain, thoracic sprain, and left
shoulder joint sprain on May 29, 2018. Ms. Haga was disabled for less than four days and was
therefore eligible only for medical treatment and expenses.

        A thoracic and lumbar spine MRI was performed on June 8, 2018, and showed T9-10 and
L2-3 disc herniations with neuroforaminal compromise and underlying disc degeneration, L4-5
bilateral neuroforaminal compromise, L3-4 left neuroforaminal compromise, multilevel disc
degeneration in every thoracic and lumbar disc (most pronounced at L4-5 and L5-S1), and
thoracolumbar spondylosis. A June 22, 2018, left shoulder MRI showed a four millimeter by five
millimeter supraspinatus tendon tear and a partial thickness tear of the infraspinatus tendon.

       Ms. Haga sought a consultation with Robert Crow, M.D., on June 27, 2018, for thoracic
and lumbosacral pain and tingling radiating into the left buttock and thigh. It was noted that an
MRI showed multilevel spondylosis. Dr. Crow diagnosed lower back strain and recommended
physical therapy. On July 3, 2018, Ms. Haga saw Johnny Walker, M.D., who diagnosed low back
pain. Dr. Walker recommended Ms. Haga continue physical therapy and referred her to a surgeon.

       In a July 12, 2018, orthopedic consultation, S. Brett Whitfield, M.D., diagnosed left
shoulder rotator cuff strain, bursitis, rotator cuff tendonitis, and very small partial thickness
supraspinatus tendon tear. He opined that the compensable injury caused the strain and possible
small supraspinatus tendon tear. Dr. Whitfield opined that the tear was not significant and did not
                                                 2
require surgery. He further opined that the compensable injury caused rotator cuff weakness
resulting in the development of tendonitis and bursitis.

        Ms. Haga sought treatment from Rajesh Patel, M.D., on July 25, 2018. Dr. Patel performed
x-rays, which showed disc degeneration, no fractures or dislocations, mild scoliosis, multilevel
facet arthropathy, and L5-S1 disc degeneration. Dr. Patel diagnosed thoracic strain, lumbar strain,
left shoulder rotator cuff strain, L3-4 lateral recess narrowing, degenerative disc disease from L1
to S1, and disc herniations at T9-10 and L2-3. Dr. Patel recommended conservative treatment and
stated that surgery was not indicated. He recommended Ms. Haga remain off of work until her
pain lessened and advised her to watch for signs of radiculopathy. Ms. Haga returned to Dr. Patel
on September 5, 2018, and reported severe lower back, left hip, and left leg pain. Dr. Patel
diagnosed thoracic strain, lumbar strain, left shoulder rotator cuff strain, T9-10 disc herniation,
L2-3 disc herniation, L3-4 lateral recess narrowing, and lumbar degenerative disc disease. Dr.
Patel noted that the thoracic disc herniation was deteriorating. Ms. Haga was to remain off of work
until she underwent an EMG. The EMG was performed on December 4, 2018, by Barry Vaught,
M.D., and showed no indications of radiculopathy or neurological abnormalities.

        On December 12, 2018, Dr. Patel noted that Ms. Haga underwent facet injections, but they
provided no pain relief. Ms. Haga reported increased pain in her leg and that physical therapy
worsened the pain. Dr. Patel found that although the EMG was negative, Ms. Haga exhibited
radicular symptoms in her left leg. Dr. Patel recommended transforaminal epidural injections at
L4-5 and L5-S1. Ms. Haga was to remain off of work until her pain improved. Dr. Patel stated that
if Ms. Haga could get a TLSO brace, she could transition back to modified duty. On January 3,
2019, Dr. Patel administered injections at L3-4, L4-5, and L5-S1 for the diagnoses of lumbar
sprain, L2-3 disc herniation, L3-4 lateral recess narrowing, lumbar radiculitis, lumbar facet sprain,
neural lumbago, and collapsed L4-5 disc. Ms. Haga returned to Dr. Patel on February 4, 2019, and
reported that facet injections provided more pain relief than the prior epidural injections. Dr. Patel
stated that since the injections helped, Ms. Haga should see a pain clinic for facet ablation and
should consider a spinal cord stimulator. Surgery was not recommended given Ms. Haga’s
multilevel degenerative disc disease. Ms. Haga was to remain off of work. On April 3, 2019, Ms.
Haga reported that she was not making progress with her lower back and leg pain. Dr. Patel again
stated that because conservative treatment had largely failed, a spinal cord stimulator would be
reasonable. Ms. Haga was to be referred to a pain clinic and was to remain off of work. The claims
administrator denied a request for pain management and a spinal cord stimulator trial on April 10,
2019.

        David Soulsby, M.D., performed an Independent Medical Evaluation on May 9, 2019, in
which he found that Ms. Haga had reached maximum medical improvement. He diagnosed
thoracic sprain, thoracic degenerative disc disease, lumbar sprain, lumbar degenerative disc
disease, and left shoulder partial rotator cuff tear. Dr. Soulsby opined that the only conditions that
resulted from the compensable injury were thoracic, lumbar, and left shoulder sprain. Dr. Soulsby
stated that Ms. Haga had had similar complaints for at least ten years prior to the compensable
injury and that there are no objective findings of an acute injury. Further, Dr. Soulsby found
evidence of preexisting degenerative disc disease in Ms. Haga’s cervical, thoracic, and lumbar
spine. The left shoulder MRI findings were consistent with degeneration due to impingement
                                                    3
syndrome. Dr. Soulsby opined that facet and epidural injections were not necessary treatment for
the compensable injury but were instead aimed at treating preexisting degenerative disc disease.
Dr. Soulsby found no need for a spinal cord stimulator and stated that if one were necessary, it
would not be related to the compensable injury. Ms. Haga had reached maximum medical
improvement.

        In a May 1, 2019, letter, Dr. Patel stated that Ms. Haga initially presented with mid back,
lower back, and leg pain. He prescribed conservative treatment and when those failed, injections.
The facet injections reduced Ms. Haga’s pain. Dr. Patel stated that his diagnoses were lumbar
sprain, thoracic sprain, and L2-3 disc herniation. Because conservative treatment failed, Ms. Haga
was referred to pain management and a possible spinal cord stimulator trial. Dr. Patel included a
Diagnosis Update requesting that L2-3 disc herniation be added to the claim. The claims
administrator closed the claim for temporary total disability benefits on May 30, 2019. On June 6,
2019, the claims administrator denied the addition of L2-3 disc herniation to the claim.

        In its November 21, 2019, Order, the Office of Judges affirmed the claims administrator’s
decisions denying a request for pain management and a spinal cord stimulator trial, closing the
claim for temporary total disability benefits, and denying the addition of L2-3 disc herniation to
the claim. The Office of Judges first addressed the request for the addition of L2-3 disc herniation
to the claim. It found that the initial MRI showed a disc herniation but also showed degenerative
disc disease. Dr. Crow, a neurosurgeon, diagnosed lower back strain but did not mention the disc
herniation. Dr. Patel, Ms. Haga’s treating physician, asserts that the L2-3 disc herniation resulted
from the compensable injury. Dr. Patel acknowledged Ms. Haga’s degenerative disc disease but
stated that L2-3 disc herniation “could be added” to the claim. The Office of Judges found his
wording to be uncertain. The Office of Judges concluded that given the lack of a medical report
stating that, within a reasonable degree of medical certainty, the L2-3 disc herniation is the result
of the compensable injury, the condition could not be added to the claim.

        The Office of Judges found that the claim is only compensable for thoracic, lumbar, and
left shoulder sprains, and pursuant to West Virginia Code of State Rules § 85-20, those conditions
should have resolved long ago. Dr. Soulsby found that Ms. Haga had reached maximum medical
improvement for the compensable injury and opined that any further treatment, including referral
to a pain clinic and a spinal cord stimulator, were aimed at treating preexisting degenerative disc
disease. The Office of Judges found his opinion persuasive. Because Ms. Haga reached maximum
medical improvement, the claim was properly closed for temporary total disability benefits. The
Board of Review adopted the findings of fact and conclusions of law of the Office of Judges and
affirmed its Order on May 21, 2020.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. For an injury to be compensable it must be a personal injury that
was received in the course of employment, and it must have resulted from that employment.
Barnett v. State Workmen’s Comp. Comm’r, 153 W. Va. 796, 172 S.E.2d 698 (1970). A
preponderance of the evidence indicates that Ms. Haga suffered from degenerative disc disease
prior to the compensable injury. In his evaluation, Dr. Soulsby opined that the only conditions that
resulted from the compensable injury were lumbar, thoracic, and left shoulder sprains. His opinion
                                                 4
is supported by the record. Pursuant to West Virginia Code § 23-4-1(a), workers’ compensation
benefits shall be provided to those employees who have received personal injuries in the course of
and as a result of their covered employment. The claims administrator must provide medically
related and reasonably required sums for healthcare services, rehabilitation services, durable
medical and other goods, and other supplies. Because L2-3 disc herniation is not a compensable
condition in the claim, treatment for such cannot be authorized. The record is clear that the
requested referral to a pain clinic and spinal cord stimulator trial are aimed at treatment of Ms.
Haga’s preexisting degenerative disc disease and L2-3 disc herniation. Finally, regarding the
closure of the claim for temporary total disability benefits, West Virginia Code § 23-4-7a, provides
that temporary total disability benefits will cease when the claimant has reached maximum medical
improvement, has been released to return to work, or has returned to work, whichever occurs first.
In this case, Ms. Haga has been found to have reached her maximum medical improvement, and
her claim was therefore closed for temporary total disability benefits.


                                                                                         Affirmed.
ISSUED: September 22, 2021


CONCURRED IN BY:
Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                 5